THREADGILL, Acting Chief Judge.
The appellant, Claude Noragon, challenges his judgment and sentence for grand theft. His only contention is that he was rendered ineffective assistance of trial counsel, which he argues is apparent from the face of the record. We cannot conclude, based on the record before us, that Noragon was rendered ineffective assistance. We, therefore, affirm the judgment and sentence without prejudice to the as*1227sertion of an ineffective assistance claim m an appropriate postconviction motion in the trial court.
Affirmed.
GREEN and SALCINES, JJ., concur.